



LEASE TERMINATION AGREEMENT
This Lease Termination Agreement (this "Agreement") is entered into as of
January 17, 2020, by and between PARK PLACE HOLDCO LLC, a Delaware limited
liability company ("Landlord"), and WAGEWORKS, INC., a Delaware corporation
("Tenant").
r e c i t a l s :
A.Park Place Realty Holding Company, Inc., a Delaware corporation (as
predecessor in interest to Landlord) and Tenant are parties to that certain
Office Lease dated as of April 10, 2014 (the "Lease"), whereby Landlord leases
to Tenant that certain space (the "Premises") consisting of approximately 37,937
rentable square feet, commonly known as Suite 400, and located on the fourth
(4th) floor of that certain building (the "Building") located at 1100 Park
Place, San Mateo, California.
B.Subject to and in accordance with this Agreement, Landlord and Tenant desire
to enter into this Agreement in order to terminate the Lease and to release one
another from their respective obligations thereunder, except as otherwise
provided herein.
a g r e e m e n t :
NOW, THEREFORE, in consideration of the foregoing recitals and the conditions
and the covenants hereinafter contained, and for other consideration hereinafter
set forth, the receipt and sufficiency of which are hereby acknowledged,
Landlord and Tenant hereby agree as follows.
1.Defined Terms. All terms defined in the Lease when used herein shall have the
same meaning as is given such terms in the Lease unless expressly superseded by
the terms of this Agreement.
2.Effectiveness of this Lease Termination Agreement. Landlord and Tenant hereby
acknowledge and agree that, notwithstanding the full execution and delivery of
this Agreement by Landlord and Tenant, this Agreement is expressly conditioned
upon the full execution and delivery of a lease agreement (the "Third-Party
Lease") by Landlord and Medallia, Inc., a Delaware corporation (the "Third Party
Tenant") (the terms and conditions of which Third-Party Lease shall be
acceptable to Landlord in its sole and absolute discretion) with respect to a
lease of the Premises effective following the "Termination Date," as defined in
Section 3 (the "Condition Precedent"). Landlord shall have no liability
whatsoever to Tenant relating to or arising from Landlord’s inability or failure
to cause all or any portion of the Condition Precedent to be satisfied. The
Lease shall remain unmodified and in full force and effect unless and until such
time as the Condition Precedent is satisfied or waived. Landlord shall notify
Tenant in writing promptly once the Condition Precedent has been satisfied.
3.Termination of the Lease. Landlord and Tenant hereby agree that, conditioned
upon the performance by the parties of the provisions of this Agreement, the
Lease shall terminate and be of no further force or effect as of 11:59 P.M.
Pacific Standard Time on March 7, 2020 (the "Termination Date").
4.Termination Payment. In consideration of Landlord's agreement to terminate the
Lease prior to its scheduled expiration date, Tenant shall pay Landlord a
termination fee in the amount of One Million Five Hundred Thousand and No/100
Dollars ($1,500,000.00) (the "Termination Payment"). The Termination Payment
shall be due and payable by Tenant within three (3) business days following
mutual execution and delivery of this Agreement. In the event the Condition
Precedent is not satisfied within thirty (30) days of the Termination Date, then
the amount of the Termination Payment shall be applied












--------------------------------------------------------------------------------



monthly as a credit against Rent for the following months until the entirety of
the Termination Payment has been returned to Tenant.
5.Surrender of Premises. Subject to the satisfaction of the Condition Precedent,
Tenant hereby agrees to vacate the Premises and surrender and deliver exclusive
possession of the Premises to Landlord on or before the Termination Date in
accordance with the provisions of the Lease pertaining to the vacation and
surrender of the Premises by Tenant at the end of the Lease Term, including,
without limitation, Articles 8 and 15 of the Lease. Except as otherwise agreed
upon in writing by Tenant and Third Party Tenant (the "Written Agreement", a
copy of which shall be provided by Tenant to Landlord prior to the Termination
Date), on or before the Termination Date, Tenant shall, at Tenant’s sole cost
and expense, remove or cause to be removed from the Premises any and all of
Tenant's personal property, and such similar articles of any other persons
claiming under Tenant, as well as any improvements and/or alterations required
to be removed by Tenant under the terms of the Lease upon the expiration or
earlier termination of the Lease, including, without limitation, the Exterior
Sign from the Building (as further provided in Section 23.5 of the Lease), but
not including the furniture, fixtures and equipment ("FF&E") set forth on
Exhibit A so long as Tenant provides Landlord with the Written Agreement as
provided above. Tenant shall deliver the Premises to Landlord in a broom-clean
condition. Tenant shall immediately repair at its own expense all damage to the
Premises and the Building resulting from any such removal. If Tenant fails to
complete such removal and/or repair any damage caused by such removal, Landlord
may (but shall not be obligated to) do so and may charge the reasonable and
actual cost thereof to Tenant. In the event Tenant fails to surrender the
Premises by the Termination Date in the condition required hereunder, then the
provisions of the Lease, including, without, limitation, Article 16 of the
Lease, shall apply, provided that Tenant's continued occupancy of the Premises
after the Termination Date shall be deemed a tenancy-at-sufferance.
6.Release of Liability. Except with respect to all obligations set forth in the
Lease that survive the termination of the Lease, including, without limitation,
Tenant’s indemnity obligations, and except as otherwise provided in this
Agreement, including, without limitation, Tenant's obligation to pay the
Termination Payment pursuant to Section 4 above, and conditioned on the
performance by the parties of the provisions of this Agreement, effective as of
the Termination Date:
(a)the parties shall be fully and unconditionally released and discharged from
their respective obligations arising from or in connection with the provisions
of the Lease; and
(b)this Agreement shall fully and finally settle all demands, charges, claims,
accounts or causes of action of any nature, including, without limitation, both
known and unknown claims and causes of action that may arise out of or in
connection with the obligations of the parties under the Lease.
Each of the parties expressly waives the provisions of California Civil Code
Section 1542, which provides:
"A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS THAT THE CREDITOR OR RELEASING
PARTY DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF
EXECUTING THE RELEASE AND THAT, IF KNOWN BY HIM OR HER WOULD HAVE MATERIALLY
AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR OR RELEASED PARTY."
Each party acknowledges that it has received the advice of legal counsel with
respect to the aforementioned waiver and understands the terms thereof.
7.Representations of Tenant. Tenant represents and warrants to Landlord that
(a) Tenant has not heretofore assigned all or any portion of its interest in the
Lease or sublet any portion of the


-2-








--------------------------------------------------------------------------------



Premises; (b) no person, firm or entity has any right, title or interest in the
Lease; (c) as of the Termination Date, no person, firm or entity shall have any
right, title or interest in the Lease or the Premises; (d) Tenant has not caused
or permitted any release or disposal on, under, within or from the Premises of
any hazardous or toxic materials and, as of the Termination Date, Tenant shall
have properly removed from the Premises all such hazardous and/or toxic
materials stored or used by or on behalf of Tenant within the Premises; (e)
Tenant has not violated any applicable laws, statutes, ordinances, regulations,
rules and other governmental requirements with respect to Tenant's use or
occupancy of the Premises, which violation shall not have been remedied by
Tenant on or before the Termination Date; (f) Tenant has the full right, legal
power and actual authority to enter into this Agreement and to terminate the
Lease; and (g) as of the date hereof, there are no, and as of the Termination
Date, there shall not be any, mechanic's liens or other liens encumbering all or
any portion of the Premises, by virtue of any act or omission on the part of
Tenant, its predecessors, contractors, agents, employees, successors or assigns.
Notwithstanding the termination of the Lease and the release of liability, as
provided herein, the representations and warranties set forth in this Section 7
shall survive the termination of the Lease and Tenant shall be liable to
Landlord for any inaccuracy or any breach thereof.
8.Continuing Liability. Notwithstanding the termination of the Lease and the
release of liability provided for herein, Tenant shall remain liable, with
respect to the period of its tenancy prior to the Termination Date, for the
performance of all of its obligations under the Lease (including, without
limitation, Tenant’s payment of reconciliation of Tenant's Share of Building
Direct Expenses with respect to calendar year 2019; with respect to calendar
year 2020, the parties hereby agree that no further reconciliation shall be
required for payments made by Tenant in connection with Tenant's Share of
Building Direct Expenses, and such payments for calendar year 2020 shall be
deemed sufficient when made) and Landlord shall have all the rights and remedies
with respect to such obligations as set forth in the Lease.
9.Entire Agreement. It is understood and acknowledged that there are no oral
agreements among the parties hereto affecting this Agreement and this Agreement
supersedes and cancels any and all previous negotiations, arrangements,
agreements and understandings, if any, among the parties hereto, relating in any
manner to the termination of the Lease and the release of liability, as provided
herein, and none thereof shall be used to interpret or construe this Agreement.
This Agreement contains all of the terms, covenants, conditions, warranties and
agreements of the parties relating in any manner to the termination of the Lease
and the release of liability, as provided herein, shall be considered to be the
only agreement among the parties hereto and their representatives and agents
relating in any manner to the termination of the Lease and the release of
liability, and none of the terms, covenants, conditions or provisions of this
Agreement can be modified, deleted or added to except in writing signed by the
parties hereto. All negotiations and oral agreements acceptable to both parties
have been merged into and are included herein. There are no other
representations or warranties among the parties, and all reliance with respect
to representations is based totally upon the representations and agreements
contained in this Agreement.
10.Attorneys' Fees. Should any dispute arise between the parties hereto or their
legal representatives, successors and assigns concerning any provision of this
Agreement or the rights and duties of any person in relation thereto, the party
prevailing in such dispute shall be entitled, in addition to such other relief
that may be granted, to recover reasonable attorneys' fees and legal costs in
connection with such dispute.
11.Authority. If Tenant is a corporation, trust, limited liability company or
partnership, each individual executing this Agreement on behalf of Tenant hereby
represents and warrants that Tenant is a duly formed and existing entity
qualified to do business in California and that Tenant has full right and
authority to execute and deliver this Agreement and that each person signing on
behalf of Tenant is authorized to do so. In such event, Tenant shall, within ten
(10) days after written request by Landlord, deliver to Landlord satisfactory
evidence of such (i) authority, (ii) good standing in Tenant's state of
formation and (iii) qualification to do business in California.


-3-








--------------------------------------------------------------------------------



12.Conflict; No Further Modification. In the event of any conflict between the
terms and conditions of the Lease and the terms and conditions of this
Agreement, the terms and conditions of this Agreement shall prevail. Except as
specifically set forth in this Agreement, all of the terms and conditions of the
Lease shall remain unmodified and in full force and effect.
13.Broker. Tenant shall indemnify, defend and hold Landlord harmless from and
against any and all claims by any real estate broker or salesman for a
commission, finder’s fee or other compensation alleged to be owing on account of
Tenant's dealings with such party as a result of Tenant’s entering into this
Agreement.
[Signatures appear on the following page]



-4-








--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Landlord and Tenant have executed this Agreement as of the
day and year first above written.



Landlord:Tenant:PARK PLACE HOLDCO LLC, a Delaware limited liability
companyWAGEWORKS, INC., a Delaware corporationBy:/s/ Karen WilbrechtBy:/s/ Darcy
MottName:Karen WilbrechtName:Darcy MottTitle:Vice PresidentTitle:EVP & CFO















